 



Exhibit 10.1
$72,457,510.00
Effective as of November 1, 2005
Secured Promissory Note
FOR VALUE RECEIVED, the undersigned, YSI XX LP, a Delaware limited partnership,
whose address is 6745 Engle Road, Cleveland, Ohio 44130 (the “Borrower”),
promises to pay Seventy-Two Million Four Hundred Fifty-Seven Thousand Five
Hundred Ten Dollars and No Cents ($72,457,510.00), together with interest
according to the terms of this secured promissory note (this “Note”), to the
order of TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, a New York corporation
(together with any future holder, the “Lender”), whose address is c/o AEGON USA
Realty Advisors, Inc., 4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499-5443.
Capitalized terms used but not defined in this Note shall have the meanings
assigned to them in the Deed of Trust, as defined in Section 12 below.

1.   CONTRACT INTEREST RATE       The principal balance of this Note shall bear
interest at the rate of the lesser of (i) Five and Ninety-Seven One Hundredths
percent (5.97%) per annum (the “Note Rate”) and (ii) the Maximum Lawful Rate (as
defined in Section 24.1 below). Interest shall be calculated in arrears based on
a 360-day year having twelve thirty-day months.   2.   SCHEDULED PAYMENTS

  2.1   Prepayment of Interest for the Month of Funding         Unless the
funding of the loan evidenced by this Note (together with all additional
charges, advances and accruals, the “Loan”) occurs on the first day of a
calendar month, the Borrower shall prepay, on the date of the funding, interest
due from the date of the funding through and including the last day of the
calendar month in which the funding occurs.     2.2   Monthly Payments        
On the first day of December, 2005 and on the first day of each subsequent
calendar month through October 1, 2015, the Borrower shall pay an installment in
the amount of FOUR HUNDRED SIXTY-FIVE THOUSAND FIVE HUNDRED SIXTEEN AND 90/100
DOLLARS ($465,516.90). Monthly installments of principal and interest shall be
made when due, regardless of the prior acceptance by the Lender of unscheduled
payments.     2.3   Final Payment         The Loan shall mature on the first day
of November, 2015 (the “Maturity Date”), when the Borrower shall pay its entire
principal balance, together with all accrued interest and any other amounts owed
by the Borrower under this Note or under any of the other documents entered into
now or in the future in connection with the Loan (the “Loan Documents”).

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-1-



--------------------------------------------------------------------------------



 



3.   BALLOON PAYMENT ACKNOWLEDGMENT       The Borrower acknowledges that the
scheduled monthly payments referred to in Section 2 will not amortize fully the
principal sum of this Note over its term, resulting in a “balloon” payment at
maturity. Any future agreement to extend this Note or refinance the Indebtedness
it evidences may be made only by means of a writing executed by a duly
authorized officer of the Lender.   4.   APPLICATION OF MONTHLY PRINCIPAL AND
INTEREST PAYMENTS       When the Lender receives a monthly principal and
interest payment, the Lender shall apply it first to interest in arrears for the
previous month and then to the amortization of the principal amount of this
Note, unless other amounts are then due under this Note or the other Loan
Documents. If other amounts are due when a regular monthly payment is received,
the Lender shall apply the payment first to accrued interest and then, at its
discretion, either to those other amounts or to principal.   5.   DEFAULT
INTEREST       If a Default exists (as defined in Section 9 below) the
outstanding principal balance of this Note shall, at the option of the Lender,
bear interest at a rate (the “Default Rate”) equal to the lesser of (i) sixteen
percent (16%) per annum and (ii) the Maximum Lawful Rate. If interest has
accrued at the Default Rate during any period, the difference between such
accrued interest and interest which would have accrued at the Note Rate during
such period shall be payable on demand. If a court of competent jurisdiction
determines that any interest charged has exceeded the maximum rate allowed by
law, the excess of the amount collected over the legal rate of interest will be
applied to the Indebtedness as a principal prepayment without premium,
retroactively, as of the date of receipt, or returned to the Borrower if the
Indebtedness has been fully paid.   6.   LATE CHARGE       If the Lender does
not receive any scheduled monthly principal and interest payment on or before
the tenth (10th) day of the calendar month in which it is due, the Lender will
send the Borrower written Notice that a late charge equal to five percent (5%)
of the late payment has accrued. The Borrower shall pay any such late charge on
or before the tenth day of the calendar month following the month during which
the late payment was scheduled to have been received.   7.   PREPAYMENT      
This Note is closed to prepayment prior to and during the first twenty-four
(24) full calendar months of its term (the “Lock Period”). Thereafter, the
principal balance of this Note may be prepaid upon not less than sixty
(60) days’ prior written Notice to the Lender. At the time of any prepayment,
the Borrower shall pay all accrued interest on the principal balance of this
Note and all other sums due to the Lender under the Loan Documents. In addition,
unless the prepayment is a “Permitted Par Prepayment” (as defined in Section 8
below), the Borrower shall remit together with any prepayment a

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-2-



--------------------------------------------------------------------------------



 



    premium (the “Prepayment Premium Amount”) equal to the greater of (A) one
percent (1%) of the prepayment and (B) the amount (the “Yield Protection
Amount”) calculated in accordance with the next succeeding paragraph of this
Note.       The Yield Protection Amount shall be calculated as follows:      
First, the Lender shall determine the annual percentage yield on U.S. Treasury
securities maturing at the end of the term of the Loan (the “Annual Treasury
Instrument Yield”). The Annual Treasury Instrument Yield shall be determined as
of ten (10) Business Days (as defined in the Deed of Trust) before the effective
date of the prepayment. The Lender shall base its determination of the Annual
Treasury Instrument Yield on the yield on U.S. Treasury instruments, as
published in The Wall Street Journal (or, if The Wall Street Journal is not then
being published or if no such reports are then being published in The Wall
Street Journal, as reported in another public source of information nationally
recognized for accuracy in the reporting of the trading of governmental
securities). If no such instruments mature on the exact maturity date of this
Note, the Lender shall interpolate the Annual Treasury Instrument Yield on a
straight-line basis using the yield on the instrument whose maturity date most
closely precedes that of this Note, and the yield on the instrument whose
maturity date most closely succeeds that of this Note.       Second, the Lender
shall determine the monthly payment (the “Monthly Reinvestment Payment”), based
on a 360-day year and 30-day months, which would be payable on a hypothetical
interest-only promissory note having a principal balance equal to the prepaid
amount and bearing interest at the rate (the “Reinvestment Rate”) which, when
compounded monthly, would produce a yield equal to the Annual Treasury
Instrument Yield.       Third, the Lender shall determine the hypothetical
monthly interest-only payment (based on a 360-day year and 30-day months) which
would be payable on a promissory note having a principal balance equal to the
prepaid amount and bearing interest at the Note Rate (the “Monthly Coupon Rate
Payment”).       Fourth, the Lender shall determine the present value of a
series of monthly payments, each equal in amount to the amount by which the
Monthly Coupon Rate Payment exceeds the Monthly Reinvestment Payment, received
on the first day of each calendar month from and including the first day of the
first full calendar month immediately following the effective date of prepayment
to and including the Maturity Date, using the Reinvestment Rate as the discount
rate.       Voluntary partial prepayments shall be permitted only in minimum
amounts of Five Hundred Thousand Dollars ($500,000).   8.   PERMITTED PAR
PREPAYMENTS       The Lender shall not charge a prepayment premium on certain
prepayments (the “Permitted Par Prepayments”). Permitted Par Prepayments
include:

  (a)   any prepayment in full of the Loan made no more than one hundred fifty
(150) days before the Maturity Date; and     (b)   any prepayment made as the
result of the Lender’s election to apply insurance or condemnation proceeds to
the principal balance of these Notes or to achieve any required loan to value
ratio that is a prerequisite to the Borrower’s rights to obtain and to use such
proceeds.

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-3-



--------------------------------------------------------------------------------



 



9.   DEFAULT       A default on this Note (“Default”) shall exist if (a) the
Lender fails to receive any required installment of principal and interest on or
before the tenth (10th) day of the calendar month in which it is due, (b) the
Borrower fails to pay the matured balance of this Note on the Maturity Date or
(c) a “Default” exists as defined in any other Loan Document. If a Default
exists and the Lender engages counsel to collect any amount due under this Note
or if the Lender is required to protect or enforce this Note in any probate,
bankruptcy or other proceeding, then any expenses incurred by the Lender in
respect of the engagement, including the reasonable fees and reimbursable
expenses of counsel and including such costs and fees which relate to issues
that are particular to any given proceeding, shall constitute indebtedness
evidenced by this Note, shall be payable on demand, and shall bear interest at
the Default Rate. Such fees and expenses include those incurred in connection
with any action against the Borrower for a deficiency judgment after a
foreclosure or trustee’s sale of the Real Property under the Deed of Trust
(defined below), including all of the Lender’s reasonable attorneys’ fees,
property appraisal costs and witness fees.   10.   ACCELERATION       If a
Default exists, the Lender may, at its option, declare the unpaid principal
balance of this Note to be immediately due and payable, together with all
accrued interest on the Indebtedness, all costs of collection (including
reasonable attorneys’ fees and expenses) and all other charges due and payable
by the Borrower under this Note or any other Loan Document. If the subject
Default has arisen from a failure by the Borrower to make a regular monthly
payment of principal and interest, the Lender shall not accelerate the
Indebtedness unless the Lender shall have given the Borrower at least three (3)
Business Days’ advance Notice of its intent to do so.       If the subject
Default is a Curable Nonmonetary Default, the Lender shall exercise its option
to accelerate only by delivering Notice of acceleration to the Borrower. The
Lender shall not deliver any such Notice of acceleration until (a) the Borrower
has been given any required Notice of the prospective Default and (b) any
applicable cure period has expired.       Except as expressly described in this
Section, no Notice of acceleration shall be required in order for the Lender to
exercise its option to accelerate the Indebtedness in the event of Default.  
11.   PREPAYMENT FOLLOWING ACCELERATION       Any Default resulting in the
acceleration of the Indebtedness evidenced by this Note shall be presumed to be
an attempt to avoid the provisions of Section 7 of this Note, which prohibit
prepayment or condition the Lender’s obligation to accept prepayment on the
payment of a prepayment premium. Accordingly, if the Indebtedness is
accelerated, any amounts tendered to repay the accelerated Indebtedness, or
realized by the Lender through its remedies following acceleration, shall be
subject to either (a) if the prepayment is tendered or realized during the Lock
Period, a premium equal to the greater of (x) ten percent (10%) of the amount so
tendered or realized and (y) the prepayment premium that would have been
applicable under Section 7 (calculated from the date of acceleration through the
Maturity Date), or (b) if the prepayment is tendered

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-4-



--------------------------------------------------------------------------------



 



    or realized thereafter, the prepayment premium that would have been
applicable under Section 7 in respect of a voluntary prepayment (calculated from
the date of acceleration through the Maturity Date).   12.   SECURITY       This
Note is secured in part by thirty-seven (37) Mortgages or Deeds of Trust,
Security Agreement and Fixture Filing (separately and collectively referred to
as the “Deed of Trust”) granted by the Borrower for the benefit of the Lender,
conveying certain real property (separately and collectively referred to as the
“Property,” “Real Property” or “Parcels”) located in the States of Arizona,
California, Colorado, New Mexico, Texas and Utah, and granting a security
interest in certain fixtures and personal property, and by thirty-seven
(37) separate Absolute Assignment of Leases and Rents made by the Borrower to
the Lender, assigning the landlord’s interest in all present and future leases
(the “Leases”) of all or any portion of the Property encumbered by the Deed of
Trust. Reference is made to the Loan Documents for a description of the security
and rights of the Lender. This reference shall not affect the absolute and
unconditional obligation of the Borrower to repay the Loan in accordance with
its terms.   13.   RECOURSE TO BORROWER       The Lender agrees that it shall
not seek to enforce any monetary judgment with respect to the Indebtedness
evidenced by this Note against the Borrower except through recourse to the
Property (as defined in the Deed of Trust), unless the obligation from which the
judgment arises is one of the “Carveout Obligations” defined in Section 14.  
14.   CARVEOUT OBLIGATIONS       The “Carveout Obligations” are (a) the
obligation to repay any portion of the Indebtedness evidenced by this Note that
arises because the Lender has advanced funds or incurred expenses in respect of
any of the “Carveouts” (as defined below), (b) the obligation to repay the
entire Indebtedness evidenced by this Note, if the Lender’s exculpation of the
Borrower from personal liability under this Section has become void as set forth
below, (c) the obligation to indemnify the Lender in respect of its actual
damages suffered in connection with any of the Carveouts, and (d) the obligation
to defend and hold the Lender harmless from and against any claims, judgments,
causes of action or proceedings arising from any of the Carveouts. The
“Carveouts” are:

(a) fraud or intentional misrepresentation;
(b) gross negligence or willful misconduct;
(c) the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity Agreement or in any other Loan Document
concerning environmental laws, hazardous substances and asbestos and any
indemnification obligations with respect thereto;
(d) the removal or disposal of any portion of the Property after an event of
default;
Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-5-



--------------------------------------------------------------------------------



 



(e) the misapplication or conversion (but only to the extent of such
misapplication or conversion) of (i) any Insurance Proceeds, (ii) any
Condemnation Proceeds, or (iii) any Rents following a Default;
(f) failure to pay taxes, charges for labor or materials or other charges that
can create liens on any portion of the properties;
(g) any security deposits, advance deposits or any other deposits which are not
delivered to Lender upon a foreclosure or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of a Default that gave
rise to such foreclosure or action in lieu thereof;
(h) failure to maintain status as a special purpose entity (as required under
Section 6.5 herein);
(i) failure to permit on-site inspection of the Property;
(j) failure to provide financial information (as required under Section 6.22
herein); and
(k) failure to appoint a new property manager upon the request of the Lender
after a Default.
The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness evidenced by this Note shall be void without
Notice with respect to any of the following: (i) failure to obtain Lender’s
prior written consent to any subordinate financing or other voluntary lien
encumbering the Property in violation of this Deed of Trust; (ii) failure to
obtain Lender’s prior written consent to any assignment, transfer, or conveyance
of the Property in violation of this Deed of Trust; or (iii) if the Property or
any part thereof shall become an asset in a bankruptcy or insolvency proceeding
as a result of any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, filed
by or collusively arranged by Borrower or any affiliates of Borrower.

15.   SEVERABILITY       If any provision of this Note is held to be invalid,
illegal or unenforceable in any respect, or operates, or would if enforced
operate to invalidate this Note, then that provision shall be deemed null and
void. Nevertheless, its nullity shall not affect the remaining provisions of
this Note, which shall in no way be affected, prejudiced or disturbed.   16.  
WAIVER       Except to the extent that such rights are expressly provided in
this Note, the Borrower waives demand, presentment for payment, notice of intent
to accelerate, notice of acceleration, protest, notice of protest, dishonor and
of nonpayment and any and all lack of diligence or delays in collection or
enforcement of this Note. Without affecting the liability of the Borrower under
this Note, the Lender may release any of the Property, grant any indulgence,
forbearance or extension of time for payment, or release any other

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-6-



--------------------------------------------------------------------------------



 



      person now or in the future liable for the payment or performance of any
obligation under this Note or any of the Loan Documents.         The Borrower
further (a) waives any homestead or similar exemption; (b) waives any statute of
limitation; (c) agrees that the Lender may, without impairing any future right
to insist on strict and timely compliance with the terms of this Note, grant any
number of extensions of time for the scheduled payments of any amounts due, and
may make any other accommodation with respect to the Indebtedness evidenced by
this Note; (d) waives any right to require a marshaling of assets; and (e) to
the extent not prohibited by applicable law, waives the benefit of any law or
rule of law intended for its advantage or protection as a debtor or providing
for its release or discharge from liability under this Note, excepting only the
defense of full and complete payment of all amounts due under this Note and the
Loan Documents.     17.   VARIATION IN PRONOUNS         All the terms and words
used in this Note, regardless of the number and gender in which they are used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine, or neuter, as the context or sense of
this Note or any paragraph or clause herein may require, the same as if such
word had been fully and properly written in the correct number and gender.    
18.   WAIVER OF JURY TRIAL         THE BORROWER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(A) UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENT OR (B) ARISING FROM ANY LENDING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE OR ANY OTHER LOAN DOCUMENT,
AND THE BORROWER AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE
A JUDGE AND NOT BEFORE A JURY.     19.   OFFSET RIGHTS         In addition to
all liens upon and rights of setoff against the money, securities, or other
property of the Borrower given to the Lender by law, the Lender shall have a
lien upon and a right of setoff against all money, securities, and other
property of the Borrower, now or hereafter in possession of or on deposit with
the Lender, whether held in a general or special account or deposit, or
safe-keeping or otherwise, and, following a Default, every such lien and right
of setoff may be exercised without demand upon, or notice to the Borrower. No
lien or right of setoff shall be deemed to have been waived by any act or
conduct on the part of the Lender, or by any neglect to exercise such right of
setoff or to enforce such lien, or by any delay in so doing, and every right of
setoff and lien shall continue in full force and effect until such right of
setoff or lien is specifically waived or released by an instrument in writing
executed by the Lender.

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-7-



--------------------------------------------------------------------------------



 



20.   COMMERCIAL LOAN       The Borrower hereby represents and warrants to the
Lender that the Loan was made for commercial or business purposes, and that the
funds evidenced by this Note will be used solely in connection with such
purposes.   21.   REPLACEMENT OR BIFURCATION OF NOTE       If this Note is lost
or destroyed, the Borrower shall, at the Lender’s request, execute and return to
the Lender a replacement promissory note identical to this Note, provided the
Lender delivers to the Borrower an affidavit to the foregoing effect. Upon
delivery of the executed replacement Note, the Lender shall indemnify the
Borrower from and against its actual damages suffered as a result of the
existence of two Notes evidencing the same obligation. No replacement of this
Note under this Section shall result in a novation of the Borrower’s obligations
under this Note. In addition, the Lender may at its sole and absolute discretion
require that the Borrower execute and deliver two separate promissory notes,
which shall replace this Note as evidence of the Borrower’s obligations. The two
replacement notes shall, taken together, evidence the exact obligations set
forth in this Note. The replacement notes shall be independently transferable.
If this Note is so replaced, the Lender shall return this Note to the Borrower
marked to evidence its cancellation.   22.   GOVERNING LAW       This Note shall
be construed and enforced according to, and governed by, the laws of Texas
without reference to conflicts of laws provisions which, but for this provision,
would require the application of the law of any other jurisdiction.   23.   TIME
OF ESSENCE       In the performance of the Borrower’s obligations under this
Note, time is of the essence.   24.   AGREEMENT CONCERNING INTEREST

  24.1   Definitions         As used in this Note, the term “Maximum Lawful
Rate” shall mean the maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable federal law, if it permits
a higher rate). “Charges” means all fees, charges, and any other things of
value, if any, that are contracted for, charged, received, taken or reserved
pursuant to this Note, any of the other Loan Documents, or any other
conversation or writing between the Lender and the Borrower in connection with
the Loan (whether in connection with the acceleration by the Lender of the
maturity of the Indebtedness, in connection with any voluntary prepayment of the
Indebtedness, or otherwise, and including fees for the forbearance of any
enforcement action or for the extension or modification of the Loan) which are
treated as interest under applicable law. The term “Indebtedness” shall mean any
and all debt paid or payable by the Borrower

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-8-



--------------------------------------------------------------------------------



 



      to the Lender pursuant to this Note, the Loan Documents or any other
communication or writing by or between the Borrower and the Lender relating to
the Loan.     24.2   Savings Clause         The Borrower and the Lender agree
that they intend to comply strictly at all times with applicable Texas law
governing the maximum rate or amount of interest payable on this Note or the
Indebtedness (or applicable federal law, if it preempts Texas law and permits
the Lender to contract for, charge, take, reserve or receive a higher rate or
amount of interest than would be permitted under Texas law). If the applicable
law is ever judicially interpreted so as to render usurious any Charges, then it
is the Borrower’s and the Lender’s express intent that all Charges in excess of
the Maximum Lawful Rate shall be automatically cancelled, ab initio. If the
Indebtedness has not been paid in full, all such cancelled amounts shall be
applied to the Indebtedness, and this Note and the other Loan Documents shall
immediately be deemed reformed to require the payment of interest at the Maximum
Lawful Rate. If the Indebtedness has been paid in full, all such cancelled
amounts shall be refunded to the Borrower. The Borrower agrees that as a
condition precedent to any claim seeking usury penalties against the Lender, the
Borrower shall provide written Notice to the Lender, advising the Lender in
reasonable detail of the nature and amount of the violation. The Lender shall
have sixty (60) days after receipt of the Notice to correct any usury violation
by either refunding such excess interest to the Borrower or by crediting such
excess interest against the Indebtedness. All sums contracted for, charged or
received by the Lender for the use, forbearance or detention of any debt
evidenced by this Note or any of the other Loan Documents shall, to the extent
permitted by applicable law, be amortized or spread, using the actuarial method,
throughout the term of this Note (including any extension periods) until payment
in full so that the rate or amount of interest on account of the Indebtedness
does not exceed the Maximum Lawful Rate from time to time in effect and
applicable to the Indebtedness for so long as any portion of the Indebtedness
remains outstanding. Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) shall
not apply to this Note or to the Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of the Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.     24.3   Ceiling Election         To the extent
that the Lender is relying on Chapter 303 of the Texas Finance Code to determine
the Maximum Lawful Rate payable on the Indebtedness, the Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303, as
amended. To the extent federal law permits the Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law, the
Lender will rely on federal law instead of such Chapter 303 for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, the Lender may, at its option and
from time to time, utilize any other method of establishing the

Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-9-



--------------------------------------------------------------------------------



 



      Maximum Lawful Rate under such Chapter 303 or under other applicable law
by giving Notice, if required, to the Borrower as provided by applicable law now
or hereafter in effect.

25.   NO ORAL AGREEMENTS       THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY
THE FINAL, ENTIRE AGREEMENT OF THE BORROWER AND THE LENDER AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE LOAN AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE BORROWER AND THE LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN THE
BORROWER AND THE LENDER. THE PROVISIONS OF THIS NOTE AND THE OTHER LOAN
DOCUMENTS MAY BE AMENDED OR REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY
THE BORROWER AND THE LENDER.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
Secured Promissory Note
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed
effective as of the date first above written.

                    YSI XX LP,
 
                By:   YSI XX GP LLC
 
      Its:   General Partner
 
           
 
      By:   /s/ Steven G. Osgood
 
           
 
          Name:       Steven G. Osgood
 
          Title:          President and Chief Financial Officer

Secured Promissory Note — Signature Page
U-Store-It Self Storage Warehouse Portfolio
AEGON Loan No. 89255

 